DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2020/0329208 ("Ando").
Regarding claim 1, Ando discloses an operating method of a pixel circuit, the pixel circuit comprising a photodiode (PD, Figs. 3, 6, 10a-10b), a global shutter transistor (MEM, Figs. 3, 6, 10a-10b) connected to the photodiode (PD, Figs. 3, 6, 10a-10b), a transfer control transistor (Tx1, Figs. 3, 6, 10a-10b) connected between the global shutter transistor (MEM, Figs. 3, 6, 10a-10b) and a floating diffusion node (FD, Figs. 3, 6, 10a-10b), a capacitor (SC, Figs. 3, 6, 10a-10b) connected between the global shutter transistor (MEM, Figs. 3, 6, 10a-10b) and the transfer control transistor (Tx1, Figs. 3, 6, 10a-10b), and a rear reset transistor (RST, Figs. 3, 6, 10a-10b) connected to the floating diffusion node (FD, Figs. 3, 6, 10a-10b), the operating method comprising: 
entering a first mode in which the rear reset transistor (RST, Figs. 3, 6) and the transfer control transfer (Tx1, Figs. 3, 6) are sequentially conducted (see Fig. 6, RST and Tx1 are sequentially conducted, and see paragraphs [0060]-[0061]) to cause a readout circuit to sequentially read a first reset voltage (paragraph [0060], reset is readout) and a first sensing voltage (paragraph [0061], signal is readout); and 
entering a second mode in which the global shutter transistor (MEM, Figs. 3, 10a-10b) is always conducted (see Fig. 10a-b, MEM is always at intermediate voltage, see also paragraph [0080]), and the rear reset transistor (RST, Figs. 3, 10a-10b) and the transfer control transfer (Tx1, Figs. 3, 10a-10b) are sequentially conducted (see Fig. 10b, RST and Tx1 are sequentially conducted) to cause the readout circuit to sequentially read a second reset voltage (paragraph [0081], reset is readout) and a second sensing voltage (paragraph [0082], signal is readout).
Regarding claim 4, Ando discloses a pixel circuit, comprising: 
a photodiode (PD, Fig. 3); 
a first global shutter transistor (MEM, Fig. 3), connected to the photodiode (PD, Fig. 3); 
a first transfer control transistor (Tx1, Fig. 3), connected between the first global shutter transistor (MEM, Fig. 3) and a first floating diffusion node (FD, Fig. 3); 
a first capacitor (SC, Fig. 3), connected between the first global shutter transistor (MEM, Fig. 3) and the first transfer control transistor (Tx1, Fig. 3); and 
a first rear reset transistor (RST, Fig. 3), connected between the first floating diffusion node (FD, Fig. 3) and a reset voltage (VDD, Fig. 3).
Regarding claim 5, the modes in which the transistor are controlled or the method of operation are inherent in Ando since the same structure is disclosed by Ando.  That is, the manner in which the circuit is operated does not structurally distinguish from the prior art.
Claims 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2019/0028664 ("Ishii").
Regarding claim 4, Ishii discloses a pixel circuit, comprising: 
a photodiode (1101, Fig. 11); 
a first global shutter transistor (1103a, Fig. 11), connected to the photodiode (1101, Fig. 11); 
a first transfer control transistor (1105a, Fig. 11), connected between the first global shutter transistor (1103a, Fig. 11) and a first floating diffusion node (1106a, Fig. 11, paragraph [0081]); 
a first capacitor (1104a, Fig. 11), connected between the first global shutter transistor (1103a, Fig. 11) and the first transfer control transistor (1105a, Fig. 11); and 
a first rear reset transistor (1107a, Fig. 11), connected between the first floating diffusion node (1106a, Fig. 11) and a reset voltage (unlabeled VDD, Fig. 11).
Regarding claim 6, Ishii discloses the pixel circuit as claimed in claim 4, further comprising: 
a second global shutter transistor (1103b, Fig. 11), connected to the photodiode (1101, Fig. 11); 
a second transfer control transistor (1105b, Fig. 11), connected between the second global shutter transistor (1103b, Fig. 11) and a second floating diffusion node (1106b, Fig. 11); 
a second capacitor (1104b, Fig. 11), connected between the second global shutter transistor (1103b, Fig. 11) and the second transfer control transistor (1105b, Fig. 11), wherein the first capacitor (1104a, Fig. 11) and the second capacitor (1104b, Fig. 11) are both coupled to the photodiode (1101, Fig. 11); and 
a second rear reset transistor (1107b, Fig. 11), connected between the second floating diffusion node (1106b, Fig. 11) and the reset voltage  (unlabeled VDD, Fig. 11).
Regarding claim 5, the modes in which the transistor are controlled or the method of operation are inherent in Ishii since the same structure is disclosed by Ishii.  That is, the manner in which the circuit is operated does not structurally distinguish from the prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of U.S. Patent Publication No. 2019/0356870 ("Shigeta").
Regarding claim 7, Ishii discloses the pixel circuit as claimed in claim 6, wherein the first floating diffusion node (1106a, Fig. 11) is connected to the first capacitor (1104a, Fig. 11) via the first transfer control transistor (1105a, Fig. 11), and the second floating diffusion node (1106b, Fig. 11) is connected to the second capacitor (1104b, Fig. 11) via the second transfer control transistor (1105b, Fig. 11).
Ishii does not disclose that the first capacitor is configured to store a reset signal within a storage interval, the second capacitor is configured to store a sensing signal within the storage interval.
However, Shigeta discloses a first capacitor (MEM1, Fig. 11) is configured to store a reset signal within a storage interval (paragraph [0120]-[0121]), the second capacitor (MEM2, Fig. 11) is configured to store a sensing signal within the storage interval (paragraph [0120]-[0121]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have one capacitor store a reset signal while a second capacitor stores a sensing signal, within a same interval, as disclosed by Shigeta in the device of Ishii in order to realize a more efficient, simpler standby exposure operation.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of U.S. Patent Publication No. 9,565,375 ("Raynor").
Regarding claim 11, Ishii discloses the pixel circuit as claimed in claim 6, but does not disclose that the first capacitor and the second capacitor have identical areas, doping and optical angles.
However, Raynor discloses a first capacitor (C1, Fig. 1) and a second capacitor (C2, Fig. 1) have identical areas (Figs. 2b, 3a, 3b, col. 6, lines 1-18, and col. 7, lines 63-67), doping (Figs. 2b, 3a, 3b, col. 6, lines 1-18) and optical angles (Figs. 2b, 3a, 3b) in a similar circuit (see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first and second capacitors have identical areas, doping, and optical angles as disclosed by Raynor in the pixel circuit of Ishii in order to reduce parasitic light sensitivity, charge injection, and noise variation in the image.
Allowable Subject Matter
Claims 2-3, 8-10, 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2-3, the operating method as claimed, specifically in combination with:  a third mode in which the transfer control transistor is always conducted and/or a fourth mode in which the transfer control transistor and the global shutter transistor are always conducted, is not taught or made obvious by the prior art of record.
Regarding claim 8, the circuit as claimed, specifically in combination with: a first temporarily stored signal from the first floating diffusion node and a second temporarily stored signal from the second floating diffusion node, calculate a first double sampled signal according to the first temporarily stored signal and calculate a second double sampled signal according to the second temporarily stored signal, is not taught or made obvious by the prior art of record.
Regarding claim 12, the circuit as claimed, specifically in combination with: calculate a first double sampled signal according to the temporarily stored sensing signal and calculate a second double sampled signal according to the temporarily stored reset signal, and calculate a signal difference between the first double sampled signal and the second double sampled signal to cancel out a noise voltage generated within the storage interval, is not taught or made obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878